Citation Nr: 0940665	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-27 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral vascular 
disease (PVD) of the left lower extremity and both upper 
extremities, to include on a secondary basis.

3.  Entitlement to a compensable rating for diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1960 to March 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2002 and 
July 2003 by the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

By rating decision in July 2009, the RO granted service 
connection for peripheral vascular disease of the right leg.  
The United States Court of Appeals for the Federal Circuit 
has held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the veteran's notice of disagreement 
on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997).  Therefore, that matter is not before the Board.  
The matter of service connection for peripheral vascular 
disease of the left lower extremity and both upper 
extremities, however, remains on appeal.

The issues of entitlement to service connection for PTSD and 
entitlement to a compensable rating for diabetic retinopathy 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDING OF FACT

The Veteran is not shown to have peripheral vascular disease 
of the left lower extremity and both upper extremities.


CONCLUSION OF LAW

Service connection for peripheral vascular disease of the 
left lower extremity and both upper extremities is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in December 2001 and August 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
recently revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

The Veteran has had ample opportunity to respond/supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.

The Veteran's service treatment records (STRs) are associated 
with his claims file, as are pertinent post-service treatment 
records.  The RO arranged for examinations in September 2003 
and May 2009.  Although the record shows the Veteran is 
presently receiving Social Security Administration (SSA) 
disability benefits, the benefits were apparently awarded 
from a June 1982 United States Circuit Court Opinion stemming 
from an appeal of a SSA Appeals Council determination of 
August 1981.  The basis of the award was that the Veteran was 
disabled due to pulmonary diseases, diverticulosis, kidney 
stones and arthritis.  There is no indication that any 
evidence associated with that claim is relevant to the 
present issues on appeal.  The Board finds that further 
attempts to obtain additional evidence as to the matter 
addressed in this decision would be futile.  The Veteran has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of this claim.

Law and Regulations - Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, including cardiovascular-
renal disease, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis in Allen.  The revised 38 C.F.R. § 3.310 provides, 
in essence, that in an aggravation secondary service 
connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.

Service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent (medical) evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decisions, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not 
have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran's STRs are negative for PVD.  In October 1969, 
the Veteran hospitalized for treatment of left chest pain and 
with left pleural effusion.  An open pleural biopsy was 
performed.  Postoperatively, the Veteran complained of pain 
in both calves and a diagnosis of deep thrombophlebitis with 
pulmonary embolism was made.  He was begun on Heparin and the 
problem resolved.  No other lower extremities disabilities 
were noted in the STRs.

During a June 1970 VA medical examination, no reference was 
made regarding PVD.

Private medical records note that in October 1999, the 
Veteran was evaluated for bilateral peripheral edema of the 
lower extremities.  Peripheral edema was diagnosed.  A May 
2000 private Doppler study shows findings some venous 
insufficiency in the right leg.  The left leg was negative 
for any abnormal findings.  

An August 2002 rating decision awarded service connection for 
diabetes mellitus.

VA examination in September 2003 found there was no evidence 
of peripheral vascular disease.  

A May 2009 VA examination report notes that Doppler 
ultrasound of the lower extremities revealed no sonographic 
evidence of bilateral lower extremity deep venous thrombosis.  
IMEX study revealed a normal left lower extremity and right 
lower extremity suggestive of moderate arterial obstruction, 
associated with claudication.  The diagnosis was peripheral 
vascular disease of the right lower extremity secondary to 
diabetes mellitus.

The Veteran's STRs are silent as to peripheral vascular 
disease of the left lower extremity and upper extremities.  
Moreover, as noted above, there is no post-service medical 
evidence of such disability.  Accordingly, service connection 
for peripheral vascular disease of the left lower extremity 
and upper extremities is not warranted.  See Brammer, supra.  
(Parenthetically, the Board again notes that the medical 
evidence of record shows peripheral vascular disease of the 
right lower extremity, and service connection was awarded for 
this disability in July 2009.)

In reaching the above conclusion, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral vascular disease of the 
left lower extremity and both upper extremities is denied.


REMAND

With regard to the Veteran's claim for service connection for 
PTSD, the July 2007 Remand, in pertinent part, noted that the 
Veteran stated that in Vietnam he had been shot at daily by 
snipers, exposed to rocket attacks, and sustained hearing 
loss for a few days after an ammunition dump was blown up; 
however, there was no indication of any attempt to verify the 
Veteran's claimed stressors.  The remand directed the RO to 
assemble a list of claimed stressors as identified by the 
Veteran and as shown in the record, and submit them to the 
appropriate service department office for verification.  With 
regard to the Veteran's claim for an increased rating for 
diabetic retinopathy, the July 2007 Remand noted that a 
September 2003 VA examination report deferred opinion as to 
diabetic retinopathy as the Veteran indicated that a visual 
examination was scheduled within approximately two months.  
The remand directed the RO to conduct a specific search for 
the report of any eye examination performed subsequent to the 
September 2003 VA diabetes mellitus examination.  

Review of the claims file does not show that this development 
was accomplished.  The record shows that although the Veteran 
did not provide any further information about his alleged 
stressors, there was no attempt to verify the claimed 
stressors previously submitted by the Veteran (noted above).  
The Board notes that if the Veteran was stationed with a unit 
that was present while enemy attacks occurred, it would 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that Veteran was 
stationed at the base).  In other words, the Veteran's 
presence with the unit at the time such attacks occurred 
could corroborate his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 
As such, further development is needed, as detailed below.  

Furthermore, while records of the Veteran's VA treatment in 
2008 and 2009 were obtained, there is no indication that the 
RO conducted a specific search for the report of any eye 
examination performed subsequent to the September 2003 VA 
diabetes mellitus examination.  Moreover, regarding the 
Veteran's service-connected retinopathy, he has stated that 
his current symptoms are worse than when he was last examined 
by VA, in February 2002.  See March 2004 statement.  VA's 
duty to assist the Veteran includes obtaining a thorough and 
contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Reexamination will be requested whenever VA 
determines that there is a need to verify the current 
severity of a disability.  38 C.F.R. § 3.327(a).  Therefore, 
in this case, remand is warranted in order to provide the 
Veteran with a new VA compensation and pension examination.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
regrets any further delay in this matter.  However, given 
that the RO's actions did not fully conform to the Board's 
remand instructions, and because the information sought is 
critical to the matters at hand, the Board finds no 
alternative to this further remand.

Accordingly, the case is REMANDED for the following action:

1.  A specific search should be conducted 
for the report of any VA eye examination 
performed subsequent to the September 
2003 VA diabetes mellitus examination.  
All attempts to procure records should be 
documented in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA eye 
examination to evaluate the current 
symptomatology of the Veteran's service-
connected diabetic retinopathy.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.   The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Eye Examination, revised on January 16, 
2009.  

The examiner should set forth all 
examination findings along with the 
rationale for any conclusions reached.

3.  The RO should also undertake 
necessary action to attempt to verify the 
occurrence of the Veteran's alleged in-
service stressors pursuant to VA Training 
Letter 07-02, as well as employing the 
stressor verification site added to VA's 
"Rating Job Aids" webpage on August 9, 
2007.  Thereafter, if further development 
is required, this REMAND, copies of the 
Veteran's DD Form 214, service personnel 
records, and any stressor statement 
submitted, should be sent by the RO to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR)).  JSRRC should 
be requested to make an attempt to verify 
events related to the Veteran's claimed 
stressors.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and follow-
up inquiries should be conducted 
accordingly.

If any source requires a specific time 
period in order to search unit records, 
the RO should designate the time period 
from July 1968 to August 1969 (further 
broken down into smaller time increments, 
as necessary).  Once received, any 
documents must be reviewed in detail for 
purposes of stressor verification and 
associated with the Veteran's claims 
folder.

4.  Following receipt of additional data 
from any and all sources, the RO must 
prepare a report detailing the nature of 
any in-service stressful event(s), 
verified by the data on file.  The report 
and/or determination relating to each of 
the foregoing must then be added to the 
claims file. 

5.  If, and only if, a claimed stressor 
is verified, the Veteran should be 
scheduled for a VA psychiatric 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the psychiatrist or 
psychologist performing the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.   The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluation for Post-Traumatic 
Stress Disorder Examination, revised on 
April 2, 2007.  
The examining psychiatrist or 
psychologist should be informed as to 
which, if any, of the claimed stressors 
or identified events have been verified.  
Based on a review of the record, and 
examination of the Veteran, and 
considering the identified stressors, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran has PTSD related to an event 
in service.

The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


